8-Febh-2821 19:14 Fax 12124869418

Case 1:18-cv-09904-PKC Document 124 Filed 02/09/21 Page 1of1
Case 1:18-cv-09904-PKC Document 123 Filed 02/08/21 Page 1 of 1

& GIORDANO LAW OFFICES PLLC

February 8, 2021
VIA ECF & FACSIMILE
Hon. P. Kevin Castel, USDJ
United States District Court, SDNY
500 Pearl Street, Courtroom 11D
New York, New York 10007 Lo
Fax: (212} 805-7949 Re: Ruiz v, City, et al, Civ. No. 18M

Your Honor:

We represent Plaintiff Helene Ruiz in the above referenced matter. Pursuant to the Court’s
Individual Rules 1{B), we write jointly with Defendants National Railroad Passenger Corp.
(“Amtrak”) and MSG Arena, LLC (“MSG”) to respectfully request an extension of the deadline
for the parties’ Final Pretrial Submission (including the Joint Pretrial Order, proposed voir dire,
jury instructions, and verdict form) currently due on February 15, 2021 (30 days after the close of
discovery}. See So-Ordered Civil Case Management Plan and Scheduling Order, Doc. 20, para
11. No conference is scheduled at this time.

The reason for this joint request for an extension of time to file the Final Pretrial
Submission is that on January 21, 2021, the Court set the following schedule for summary
judgment motions: “Defendants MSG and Amtrak may file Motions for Summary Judgment by
February 19, 2021. Plaintiff shall respond by March 19, 2021.' Defendants may reply by April 20,
2021.” See Minute Entry of January 21,2021, The Court also ordered, “Plaintiff may file its own
motion for summary judgment by March 19, 2021” and set a respective briefing schedule. /d.
However, Plaintiff will not be filing her own affirmative dispositive motion and rather will be
filing opposition to both Amtrak and MSG’s motions.

Accordingly, the parties respectfully request an extension of time to file the Final Pretrial
Submission until at least 30 days following the Court’s Order deciding the pending dispositive
motions,

All Counsel for the parties remaining in this litigation join in this request. This is the first
request for an extension of time to file the parties’ Final Pretrial Submission, We thank the Court
for its attention to this matter.

Respectfully Submitted,

(Can £408

Carmen Giordano, Esq.
CC: Via ECF & Email: All counsel of record

 

' MSG and Amtrak also respectfully request that any party may respond to MSG’s and Amftrak’s surmmary
judgment motions by March 19, 2021. In other words, if applicable, MSG also may respond to Amtrak’s
summary judgment motion and Amtrak may respond to MSG’s summary judgment motion,

226 LENOX AVE, NEW YORK, NY 10027 WWW.GIGRDAROLAWOFFICES, COM
PHONE {212}406-9466 FAX {212}406-9410 TOLL FREE (866) NY¥C-IUSTICE

 

p.4

 

 
